951 F.2d 1261
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Charles A. SCHENK, Defendant-Appellant.
No. 91-1192.
United States Court of Appeals, Tenth Circuit.
Dec. 19, 1991.

Before McKAY, Chief Judge, and SEYMOUR and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
McKAY, Chief Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
This case involves a suit brought by the United States for declaratory and injunctive relief with respect to appellant's attempt to encumber the property of a former Internal Revenue Service employee with a "common-law lien."   On May 7, 1991, the District Court issued an order striking appellant's purported answer as unresponsive and directing him to file a proper answer.   Rather than responding to the district court's order, appellant elected instead to appeal the order to this court.


3
This court is without jurisdiction to entertain this appeal because the district court has not yet entered a final order in the case.   Therefore, this appeal is DISMISSED.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3